                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON



UNITED STATES OF AMERICA

v.                            CRIMINAL ACTION NO. 2:16-00136-2

LUCI JANE MCCORMICK


             PROBATION REVOCATION AND JUDGMENT ORDER
                   MEMORANDUM OPINION AND ORDER


          On January 7, 2019, the United States of America

appeared by Ryan A. Saunders, Assistant United States Attorney,

and the defendant, Luci Jane McCormick, appeared in person and

by her counsel, Mark McMillian, for a hearing on the petition

seeking revocation of probation and amendment thereto submitted

by United States Probation Officer Kara Dills.   The defendant

commenced a three-year term of probation in this action on

February 16, 2017, as more fully set forth in the Judgment

Including Sentence Under the Sentencing Reform Act entered by

the court on February 22, 2017.


          The court heard the admissions of the defendant and

the representations and argument of counsel.
          For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of probation in the following respects:

(1) the defendant used and possessed controlled substances as

evidenced by a positive urine specimen submitted by her on

August 9, 2018, for morphine; and a positive urine specimen

submitted by her on December 11, 2018, for marijuana and

benzodiazepines; (2) the defendant failed to contact the

probation officer on July 2, 2018, as instructed; (3) the

defendant failed to submit a monthly report for the months of

September and October, 2018; (4) the defendant failed to attend

individual outpatient substance abuse counseling as directed by

the probation officer as set forth in Violation No. 4; (5) the

defendant failed to report for random urine screens as

instructed on July 27, August 17 and 29, September 5, 17 and 27,

October 8, 17 and 26, November 2, 7, 15 and 28, and December 6,

2018; and (6) the defendant has failed to make any payments

toward her special assessment; all as admitted by the defendant

on the record of the hearing and all as set forth in the

petition seeking revocation of probation.




                                2
          And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

probation and, further, that it would unduly depreciate the

seriousness of the violations if probation were not revoked, it

is ORDERED that the probation previously imposed upon the

defendant in this action be, and it hereby is, revoked.


          And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and she hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

FOUR (4) MONTHS, to be followed by a term of one (1) year of

supervised release upon the standard conditions of supervised

release now in effect in this district as promulgated by the

Administrative Office of the United States Courts (National Form

AO 245B), the standard conditions as set forth in Local Rule

32.3 and the special condition that she participate in and

successfully complete the 9 to 12 month residential substance

abuse treatment program at Recovery Point, or a comparable

program, commencing immediately upon her release.   The defendant


                                3
shall travel directly, without interruption, from her place of

incarceration to the program, with transportation to be provided

by her daughter.   The court hereby reimposes the $100 special

assessment.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.

                                     DATED:   January 9, 2019




                                 4
